Case 2:19-cv-02376-TC Document 113 Filed 03/16/21 Page 1 of 19




                     In the United States District Court
                          for the District of Kansas
                                _____________

                           Case No. 19-cv-02376-TC
                               _____________

                  EST INC. D/B/A ENVIRO SCIENCE TECHS.,

                            Plaintiff/Counterclaim Defendant

                                             v.

                          ROYAL-GROW PRODS., LLC,

                            Defendant/Counterclaim Plaintiff

                                             v.

                                  VINAY PATEL,

                                Counterclaim Defendant
                                 _____________

                     MEMORANDUM AND ORDER

        Royal-Grow Products, LLC, has asserted several claims, including
    breach of contract, Lanham Act violations, and other equitable claims
    against EST, Inc., and Vinay Patel. Doc. 94. EST and Patel have filed
    a Motion for Partial Summary Judgment, arguing they are entitled to
    judgment as a matter of law with respect to certain counterclaims and
    Royal-Grow’s request for punitive damages. Docs. 95–96. For the fol-
    lowing reasons, the Motion is granted in part and denied in part.

                                         I

                                         A

         Summary judgment is proper under the Federal Rules of Civil Pro-
    cedure when the moving party demonstrates “that there is no genuine
    dispute as to any material fact and the movant is entitled to judgment
    as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” when it
    is essential to the claim’s resolution. Adler v. Wal-Mart Stores, Inc., 144




                                             1
Case 2:19-cv-02376-TC Document 113 Filed 03/16/21 Page 2 of 19




    F.3d 664, 670 (10th Cir. 1998). And disputes over those material facts
    are “genuine” if the competing evidence would permit a reasonable
    jury to decide the issue in either party’s favor. Id. Disputes —even hotly
    contested ones—over facts that are not essential to the claims are ir-
    relevant. Indeed, belaboring such disputes undermines the efficiency
    Rule 56 seeks to promote.

        At the summary judgment stage, material facts “must be identified
    by reference to affidavits, deposition transcripts, or specific exhibits
    incorporated therein.” Adler, 144 F.3d at 671; see also D. Kan. R.
    56.1(d). To determine whether a genuine issue of fact exists, the Court
    views all evidence, and draws all reasonable inferences, in the light
    most favorable to the nonmoving party. See Allen v. Muskogee, 119 F.3d
    837, 839–40 (10th Cir. 1997). That said, the nonmoving party cannot
    create a genuine factual dispute by making allegations that are purely
    conclusory, Adler, 144 F.3d at 671–72, 674, or unsupported by the rec-
    ord as a whole, see Scott v. Harris, 550 U.S. 372, 378–81 (2007).

                                      B

        1. Generally speaking, this case arises from a longstanding business
    relationship between EST and Royal-Grow. Royal-Grow markets and
    distributes agricultural products but relied on EST to manufacture the
    products at issue in this litigation. See Doc. 105 at 3–6, ¶¶ 3–6. EST,
    led by Patel, is a specialty chemical company that manufactures agri-
    cultural products in Kansas and sells those products primarily to dis-
    tributors. Doc. 105 at 3–5, ¶¶ 2–5; 2–3, ¶ 1.

        In 2012, Royal-Grow and/or its parent company entered into a
    written license and distribution agreement with EST. See Doc. 105 at
    4–6, ¶ 5–6. Under that agreement, Royal-Grow obtained an exclusive
    license to market and sell certain EST-developed and -manufactured
    agricultural products. See Doc. 102-6. At some point, EST began man-
    ufacturing the following liquid products for Royal-Grow: 0-0-50, En-
    zyme Max, and Transcend. Doc. 105 at 6–7, ¶¶ 7–8. The parties agreed
    on the product formulas EST was to make for Royal-Grow and that
    EST would place Royal-Grow labels on those finished products. Doc.
    105 at 7–12, ¶¶ 9–12. Royal-Grow then purchased these EST-manu-
    factured products and sold them to its ultimate customers in bottles,
    jugs, pails, drums, and totes. Doc. 105 at 7, ¶ 8. EST did not sell or
    ship any of the Royal-Grow products at issue directly to Royal-Grow’s
    customers. Doc. 105 at 60–66, ¶¶ 54–58.




                                        2
Case 2:19-cv-02376-TC Document 113 Filed 03/16/21 Page 3 of 19




         Much of this dispute concerns Royal-Grow’s Enzyme Max prod-
    uct. The labels Royal-Grow approved for this product bore the words
    “Enzyme Max” or “Enzyme Max®.” See Doc. 105 at 12–13, ¶ 13.
    Royal-Grow has sold this product to customers since February 2015.
    Doc. 105 at 73–74, ¶ 17. But it was not until July 2017 that Royal-Grow
    filed a trademark application—for both “Enzyme Max” and the short-
    ened product name “E Max.” Doc. 105 at 38, ¶¶ 34, 37. Although the
    U.S. Patent and Trademark Office granted registration of both marks,
    Doc. 105 at 70–71, ¶¶ 9–10, Royal-Grow’s actual product never bore
    an “E Max” label. Doc. 105 at 12–13, ¶¶ 13–14. Royal-Grow did, how-
    ever, use the name “E Max” on bills of lading, emails, purchase orders,
    receipts, and advertisements. Doc. 105 at 75, ¶ 20; 81–83, ¶¶ 26–30.

         In addition to manufacturing products for Royal-Grow, EST also
    manufactures and sells other agricultural products with similar or iden-
    tical chemical compositions. Doc. 105 at 105–07, ¶¶ 61–62. This suit
    concerns two lines of EST products, the full names of which have var-
    ied: (1) the “E-Max Soil Zyme with Microbes” and (2) “NanoZyme”
    product lines. Doc. 105 at 19–32, ¶¶ 19–30. EST has advertised the
    E-Max line since July 2014, Doc. 105 at 19–21, ¶ 19, though it is less
    clear when its first sale occurred. It has sold NanoZyme products since
    April 12, 2016, but sells this product only to another distributor and
    not directly to consumers. Doc. 105 at 30–32, ¶¶ 28–30.

         2. Two major disagreements give rise to the remaining claims in
    this lawsuit. The parties, not surprisingly, have differing views on them.

        a. One concerns the original formulation of Royal-Grow’s En-
    zyme Max and EST’s E-Max products. Royal-Grow has submitted ev-
    idence to support its claim that it created the formula for Enzyme Max
    in spring 2014 and independently decided on the Enzyme Max name—
    and E Max shorthand—at that time. Doc. 105 at 72–73, ¶¶ 14–16. In
    contrast, the EST Defendants claim that EST formulated the product
    and voluntarily supplied its product data—labeled “E-Max Soil Zyme
    with Microbes”—to Royal-Grow in summer 2014, in order to forge a
    manufacturing relationship. Doc. 105 at 23–25, ¶¶ 21–22. For pur-
    poses of summary judgment, Royal-Grow’s view of the facts are ac-
    cepted as true.

        b. The other centers on the identification and protection of com-
    mercial names for the parties’ products. Royal-Grow has submitted
    evidence that it informed the EST Defendants in April 2017 that
    Royal-Grow was seeking to register trademarks in both the Enzyme




                                        3
Case 2:19-cv-02376-TC Document 113 Filed 03/16/21 Page 4 of 19




    Max and E Max names. Doc. 105 at 109–113, ¶ 68. Additionally,
    Royal-Grow has submitted evidence supporting its claim that the EST
    Defendants agreed, during a conversation in 2015, to cease using
    EST’s own “E-Max” product name. Doc. 105 at 108–09, ¶ 67.

         The EST Defendants deny that these conversations occurred.
    Doc. 105 at 108–09. Moreover, they ask the Court to disregard Royal-
    Grow’s declaration supporting the 2017 conversation because it con-
    flicts with Royal-Grow’s deposition testimony and is, therefore, a
    “sham affidavit.” Doc. 105. at 109–13, ¶ 68; see Franks v. Nimmo, 796
    F.2d 1230, 1237 (10th Cir. 1986) (holding that courts may disregard
    affidavits which conflict with an affiant’s prior sworn statement).

         For purposes of summary judgment, Royal-Grow’s view must pre-
    vail, as the two pieces of evidence EST identifies are not in direct con-
    flict. The declaration speaks to discussions that allegedly occurred before
    Royal-Grow applied for a trademark, while the identified deposition
    testimony concerns whether Royal-Grow informed EST after it had al-
    ready applied for or obtained a trademark. See Doc. 105 at 109–13, ¶
    68. This may create a question of credibility for the jury, but it does
    not necessarily make Royal-Grow’s declaration “an attempt to create a
    sham fact issue” that should be ignored at the summary judgment
    stage. See Franks, 796 F.2d at 1237.

        3. EST initially filed this action against Royal-Grow for alleged
    nonpayment of amounts due under the parties’ contracts. See Doc 1.
    In response, Royal-Grow filed counterclaims against both EST and
    Patel. See Doc. 8.

        EST and Royal-Grow have settled EST’s original contract claims.
    Doc. 91. As a result, only Royal-Grow’s counterclaims remain. Doc.
    91. Specifically, Royal-Grow pled claims against both EST Defendants
    for unjust enrichment, tortious interference, conversion, Lanham Act
    violations, and civil conspiracy. Docs. 8 & 94 at ¶ 4. It also has a claim
    against EST (but not Patel) for breach of contract. Docs. 8 & 94 at ¶
    4.




                                        4
Case 2:19-cv-02376-TC Document 113 Filed 03/16/21 Page 5 of 19




         The EST Defendants seek summary judgment on fewer than all of
    Royal-Grow’s claims.1 In their Motion for Partial Summary Judgment,
    they seek judgment on the unjust enrichment, Lanham Act, and civil
    conspiracy claims. See generally Doc. 96. They also seek a ruling that
    Royal-Grow may not pursue punitive damages at trial. Id. at 32–33.
    They do not, however, seek judgment on the contract, tortious inter-
    ference, or conversion claims. See generally Doc. 96. As a result, this case
    will proceed to trial; the question is which claims will be presented to
    a jury.

                                        II

        The EST Defendants’ motion for partial summary judgment is
    granted in part and denied in part. The EST Defendants are entitled to
    judgment on Royal-Grow’s unjust enrichment claim, civil conspiracy
    claim, and Lanham Act Section 43 false advertising claims. They are
    also granted judgment on the Section 32 claim related to Royal-Grow’s
    E Max mark, the Section 32 and 43 claims related to EST’s NanoZyme
    mark, and the Section 43 false association claim related to Royal-
    Grow’s chemical formula. Finally, the EST Defendants are granted
    judgment on any punitive damages request related to Royal-Grow’s
    breach of contract claim. But summary judgment is denied as to the
    remaining counterclaims (i.e., the Lanham Act Section 32 and 43(a)
    false association claims related to EST’s E-Max mark) and the request
    for punitive damages for non-contract claims.

                                        A

        Royal-Grow asserts a claim for unjust enrichment, arguing that
    EST benefitted by accepting payment from Royal-Grow while imper-
    missibly using Royal-Grow’s proprietary information to sell competing
    products. Doc. 94 at ¶ 4.a.ii; see also Haz-Mat Resp., Inc. v. Cert. Waste
    Servs., Ltd., 910 P.2d 839, 847 (Kan. 1996) (defining unjust enrichment
    elements). The EST Defendants make two arguments in support of
    their motion for summary judgment. Both are well-founded.

        The EST Defendants correctly argue that the existence of an en-
    forceable contract between Royal-Grow and EST precludes the unjust

    1        The parties assert that Kansas law governs each of the substantive
    claims in this case. Doc. 94 at ¶ 1.d; see generally Docs. 96, 102, 105. This
    Memorandum and Order assumes, without deciding, that they are correct.




                                         5
Case 2:19-cv-02376-TC Document 113 Filed 03/16/21 Page 6 of 19




    enrichment claim. See Midwest Asphalt Coating, Inc., v. Chelsea Plaza
    Homes, Inc., 243 P.3d 1106, 1110 (Kan. Ct. App. 2010) This rule bars
    Royal-Grow’s equitable claim. The conduct that Royal-Grow identifies
    as giving rise to the unjust enrichment claim is the very same as that
    alleged to have violated the parties’ contract. Doc. 94 at ¶ 4.a.i–ii. While
    EST disputes that it breached any contract or, if it did, that any damage
    occurred, it does not dispute the existence of the agreements at issue.
    Doc. 94 at ¶ 4.b. As a result, Royal-Grow may not pursue an unjust
    enrichment claim against EST. See, e.g., Lindsey Masonry Co. v. Murray &
    Sons Constr. Co., 390 P.3d 56, 69–70 (Kan. Ct. App. 2017) (affirming
    that there was “no reason to resort to equitable remedies” since the
    trial court found that a contract did in fact exist); see also In re Estate of
    Ramsey, 2020 WL 3579783, at *6–7 (Kan. Ct. App. July 20, 2020)
    (agreeing that “the existence of [an] express oral contract precludes a
    claim in equity”).

         The unjust enrichment claim against Patel in his individual capacity
    also fails, but for a different reason. Unlike EST, Patel was not party
    to the contracts between EST and Royal-Grow. As a result, the rule
    that benefitted EST does not apply with regard to Patel. See JA-DEL,
    Inc. v. Winkler, 2019 WL 166936, at *3 (Kan. Ct. App. Jan. 11, 2019)
    (recognizing the contract/legal remedy rule does not preclude unjust
    enrichment claims against other persons “associated with the contract”
    but not actually party to it). Patel is nonetheless entitled to judgment
    because Royal-Grow lacks any proof that he received an individual
    benefit through EST’s dealings with Royal-Grow. Doc. 96 at 14–15.
    Royal-Grow’s unjust enrichment claim against Patel fails. See Haz-Mat
    Resp., 910 P.3d at 847 (requiring a benefit conferred for an unjust en-
    richment claim)

        Royal-Grow seeks to salvage the claim by invoking the doctrine of
    alter ego. Doc. 102 at 48–51. Generally speaking, that doctrine imposes
    “liability on the individual who uses a corporation merely as an instru-
    mentality to conduct his own business.” Sampson v. Hunt, 665 P.2d 743,
    751 (Kan. 1983). In other words, Royal-Grow contends that because
    Patel holds such a large ownership interest in EST, the corporation is
    merely his alter ego and, as a result, any benefit to the corporation
    flowed to him.

        Kansas law contradicts Royal-Grow’s argument. The effect of the
    alter ego doctrine is not to expand individual liability for individual
    actions; it is to bypass the corporate form in only the rarest of circum-
    stances (e.g., fraud) such that the individual becomes responsible for



                                          6
Case 2:19-cv-02376-TC Document 113 Filed 03/16/21 Page 7 of 19




    corporate liabilities when the corporation cannot or will not meet its fi-
    nancial obligations. Sampson, 665 P.2d at 751; cf. K.S.A. 17-7101(b).
    Thus, the alter ego doctrine can only impose liability that is derivative
    of corporate liability. See Kilpatrick Bros., Inc. v. Poynter, 473 P.2d 33, Syl.
    ¶ 5 (Kan. 1970). It does not create a novel, equitable cause of action
    against a corporation’s shareholder where the corporation itself cannot
    be held responsible.

                                         B

        Royal-Grow also asserts two types of claim under the Lanham Act.
    In one, it asserts that the EST Defendants infringed on the registered
    trademarks “E Max” and “Enzyme Max” in violation of Section 32, 15
    U.S.C. § 1114. Doc. 94 at ¶ 4.a.v. In the other, Royal-Grow alleges that
    the EST Defendants engaged in multiple forms of unfair competition
    in violation of Section 43, 15 U.S.C. § 1125. Doc. 94 at ¶ 4.a.vi.

         Section 32 of the Lanham Act generally precludes using or imitat-
    ing a registered mark to confuse consumers. See generally 15 U.S.C. §
    1114. To succeed on such a claim, the plaintiff must establish posses-
    sion of a valid, protectable registered mark and defendant’s wrongful
    use of that mark, or a colorable imitation, in commerce and in a way
    likely to deceive or confuse consumers. 15 U.S.C. 1114(1); Water Pik,
    Inc. v. Med-Sys., Inc., 726 F.3d 1136, 1158 (10th Cir. 2013). Intent is not
    required for liability. Water Pik, 726 F.3d at 1158. It can, however, be
    relevant to prove a likelihood of confusion, in that “one can infer
    [such] likelihood . . . from a defendant’s selection of a mark with the
    intent to cause confusion.” Id.

        Section 43 claims differ from Section 32 claims in two material re-
    spects. First, Section 43 is broader, protecting not only registered
    marks but also unregistered marks and “trade dress.” Two Pesos, Inc. v.
    Taco Cabana, Inc., 505 U.S. 763, 768 (1992). Second, Section 43 encom-
    passes two distinct types of claims: false association, 15 U.S.C. §
    1125(a)(1)(A), and false advertising, 15 U.S.C. § 1125(a)(1)(B)). See
    Lexmark Int’l, Inc. v. Static Ctrl. Components, Inc., 572 U.S. 118, 122 (2014).
    The false association elements under Section 43 are like those of a Sec-
    tion 32 infringement claim. See 1-800 Contacts, Inc. v. Lens.com, Inc., 722
    F.3d 1229, 1238 (10th Cir. 2013). But a false advertising claim under
    Section 43 is distinct, focusing on false or misleading statements in
    connection with commercial advertising. See 15 U.S.C. § 1125(a)(1)(B);
    Sally Beauty Co., Inc. v. Beautyco, Inc., 304 F.3d 964, 980 (10th Cir. 2002).




                                           7
Case 2:19-cv-02376-TC Document 113 Filed 03/16/21 Page 8 of 19




        1. For its Section 32 infringement claim, Royal-Grow asserts that
    the EST Defendants infringed on Royal-Grow’s registered Enzyme
    Max and E Max marks by selling products in EST’s “E-Max Soil
    Zyme” and “NanoZyme” lines. Doc. 94 at ¶ 4.a.v; Doc. 102 at 3 n.2.
    The EST Defendants seek summary judgment on three independent
    grounds.

        As explained in greater detail, infra, EST has established that it is
    entitled to judgment on Royal-Grow’s infringement claims in two re-
    spects. First, Royal-Grow lacks evidence that it used the “E Max” mark
    in commerce. Second, Royal-Grow has not demonstrated a question
    of fact as to possible confusion between its Enzyme Max mark and
    EST’s NanoZyme product. There is, however, a question of fact con-
    cerning whether EST’s E-Max Soil Zyme mark infringes on Royal-
    Grow’s Enzyme Max mark.

        a. Focusing on Royal-Grow’s claim to protect its registered E Max
    mark, the EST Defendants contend that the claim fails because Royal-
    Grow did not use its E Max mark “in commerce” as 15 U.S.C. § 1051
    requires. Doc. 96 at 16–20; see generally Aycock Engr., Inc. v. Airflite, Inc.,
    560 F.3d 1350, 1357 (Fed. Cir. 2009) (“The registration of a mark that
    does not meet the use requirement is void ab initio.”). Royal-Grow
    offers two contrary arguments, but both fail.

        Royal-Grow argues that it used the E Max mark on various docu-
    ments associated with product shipments and sales, such as receipts,
    invoices, bills of lading, and web pages. Doc. 102 at 54; Doc. 105 at
    75, ¶ 20; 81–83, ¶¶ 26–30. Use of marks on these types of documents
    can constitute “use in commerce” if, but only if, the goods themselves
    are of such a nature that a mark cannot physically be affixed to them.
    See 15 U.S.C. § 1127 (defining “use in commerce” to include mark
    placement on associated documents “if the nature of the goods makes
    [placement of the mark on the goods, their containers, displays, tags,
    or labels] impracticable”).

        Here, however, the uncontroverted facts confirm that Royal-
    Grow’s product was sold in containers that had a mark on them, just
    not the E Max mark. Doc. 105 at 12–13, ¶¶ 13–14. Because Royal-
    Grow’s product could bear a mark (and Royal-Grow chose not to affix
    the E Max mark to it), Royal-Grow’s use of the E Max mark on the
    documents associated with the product cannot be used to satisfy the
    “use in commerce” requirement of Section 1127. Royal-Grow’s Sec-
    tion 32 claim based on the E Max mark therefore fails. See In re Dura




                                          8
Case 2:19-cv-02376-TC Document 113 Filed 03/16/21 Page 9 of 19




    Corp., 188 U.S.P.Q. 701 (T.T.A.B. 1975) (holding packing inserts did
    not “affix” a mark so as to be “use in commerce”); In re Chi. Rawhide
    Mfg. Co., 455 F.2d 563, 564–65 (Cust. & Pat. App. 1972) (same as to
    invoices); S. Indus., Inc. v. JL Audio, Inc., 29 F. Supp. 2d 878, 887 (N.D.
    Ill. 1998) (same as to advertising materials); Kische USA LLC v. Simsek,
    No. C16-0168JLR, 2017 WL 5881322, at *9 (W.D. Wash. Nov. 29,
    2017) (same as to brochures, receipts, and emails); cf. Southco, Inc. v.
    Fivetech Tech., Inc., 982 F. Supp. 2d 507, 511–12 (E.D. Pa. 2013) (ob-
    serving that a mark’s use in website materials, product catalogues, and
    price quotes also fails as “use in commerce” because the statute re-
    quires that goods bearing the mark be “sold or transported in com-
    merce”).

         Royal-Grow also argues that shipping labels affixed to boxes con-
    taining the Enzyme Max product have, at least once, borne the E Max
    mark. Doc. 102 at 54; Doc. 105 at 79–81, ¶ 25. Such use can satisfy
    Section 1127’s “use in commerce” definition. Haggar Int’l Corp. v. United
    Co. Food Indus. Corp., 906 F. Supp. 2d 96, 113 n.26 (E.D.N.Y. 2012)
    (citing In re Schering-Plough Corp., 211 U.S.P.Q. 69 (T.T.A.B. 1981) (rec-
    ognizing that the use of a mark on a shipping label attached to a con-
    tainer is properly regarded as “‘affixed’ to the product”); 2 McCarthy
    on Trademarks & Unfair Competition § 16.28 (5th ed. 2021)); see also
    In re A.S. Beck Shoe Corp., 161 U.S.P.Q. 168 (T.T.A.B. 1969) (determin-
    ing labels affixed to shipping container for shoes to be sent by mail
    sufficed as a “use in commerce”).

        This argument fails because Royal-Grow has provided no admissi-
    ble evidence in support. But see Adler v. Wal-Mart Stores, Inc., 144 F.3d
    664, 670–71 (10th Cir. 1998) (recognizing that to survive summary
    judgment the party bearing the burden of proof at trial must set forth
    admissible supporting facts sufficient to permit a jury to find in its fa-
    vor). The only piece of evidence Royal-Grow provides to support its
    shipping label argument is a single photograph, purporting to show
    that EST once placed “E Max” shipping labels on Royal-Grow’s prod-
    uct. Doc. 102 at 37, 54; Docs. 102-8 & 102-14. The EST Defendants
    contend—and Royal-Grow’s own exhibits confirm—that Royal-Grow
    had not previously disclosed this evidence in discovery. Doc. 105 at
    13–15, ¶ 15. Royal-Grow suggests that the photo was not among the
    documents the EST Defendants requested in discovery. Doc. 102-8 at
    ¶ 14. But even crediting that argument, it should have been disclosed
    pursuant to Fed. R. Civ. P. 26(a)(1)(A)(ii), and Royal-Grow does not
    argue—and certainly has not established—that its failure to disclose




                                        9
Case 2:19-cv-02376-TC Document 113 Filed 03/16/21 Page 10 of 19




     was either substantially justified or is harmless as Fed. R. Civ. P. 37(c)
     requires before a party may use undisclosed evidence at trial. See, e.g.,
     Woodworker’s Supply, Inc. v. Principal Mut. Life Ins. Co., 170 F.3d 985, 993
     (10th Cir. 1999); Univ. of Kan. v. Sinks, 565 F. Supp. 2d 1216, 1228–30
     (D. Kan. 2008). As a result, it lacks evidence to create a triable issue of
     fact, and the EST Defendants are entitled to judgment as a matter of
     law on this issue.2

         b. The EST Defendants next argue they are entitled to judgment
     on Royal-Grow’s request for monetary damages because they lacked
     notice that Royal-Grow had registered its marks. Doc. 96 at 27 (point-
     ing to 15 U.S.C. § 1111’s requirement of notice as a precondition to
     profits and damages). Royal-Grow claims it put the EST Defendants
     on actual notice as to both marks during a 2015 conversation, in which
     EST allegedly agreed to cease using its E-Max Soil Zyme mark, and
     during an April 2017 conversation, in which Royal-Grow allegedly in-
     formed Patel it planned to apply for trademarks. Doc. 102 at 73. The
     EST Defendants dispute that such conversations occurred, Doc. 105
     at 108–13, ¶¶ 67–68, but at this stage Royal-Grow is entitled, as non-
     movant, to its version of the facts. Adler, 144 F.13d at 670. Royal-Grow
     has also presented undisputed facts that it sent updated labels to EST
     bearing the words and symbol “Enzyme Max®,” putting the EST De-
     fendants on notice as to the Enzyme Max mark. Doc. 105 at 12–13, ¶
     13; 113–14, ¶ 70. Thus, a reasonable jury could determine the EST
     Defendants had notice of registration under 15 U.S.C. § 1111. Accord-
     ingly, EST Defendants are not entitled to judgment on Royal-Grow’s
     request for monetary damages.

          c. Finally, the EST Defendants argue they are entitled to judgment
     on Royal-Grow’s Section 32 claim because there is no reasonable pos-
     sibility of consumer confusion. Likelihood of confusion is not only an
     essential element of a successful claim but is also frequently the “cen-
     tral question.” 1-800 Contacts, 722 F.3d at 1238. Typically, it is a fact
     question, not often amenable to summary judgment. Cf. King of the
     Mountain Sports, Inc. v. Chrysler Corp., 185 F.3d at 1084, 1089 (10th Cir.
     1999); Beer Nuts, Inc. v. Clover Club Foods Co., 805 F.2d 920, 923 n.2 (10th
     Cir. 1986). Nonetheless, courts have the obligation to enforce the

     2           Summary judgment is an interlocutory decision. Cf. Raytheon Construc-
     tors, Inc. v. Asarco Inc., 368 F.3d 1214, 1217 (10th Cir. 2003). As a result, Royal-
     Grow is not necessarily precluded from subsequently seeking to establish that
     its failure was substantially justified or harmless.




                                             10
Case 2:19-cv-02376-TC Document 113 Filed 03/16/21 Page 11 of 19




     outermost bounds of consumer confusion. King of the Mountain, 185
     F.3d at 1089. To do so, courts must evaluate whether there is minimally
     sufficient evidence based on six nonexclusive factors: mark similarity,
     intent, evidence of actual confusion, product similarity, consumer care,
     and mark strength. See, e.g., 1-800 Contacts, 722 F.3d at 1239. The exist-
     ence or absence of any one factor is not dispositive. Team Tires Plus,
     Ltd. v. Tires Plus, Inc., 394 F.3d 831, 833 (10th Cir. 2005).

         (i). Based on the summary judgment pleadings, there is sufficient
     evidence to permit a reasonable jury to return a verdict in favor of
     Royal-Grow as to EST’s E-Max family of marks. To begin with, EST
     acknowledges the products are similar in their uses but argues they are
     sufficiently distinct in how they are marketed. Doc. 96 at 25; see Sally
     Beauty, 304 F.3d at 974. But EST (like Royal-Grow) advertises its prod-
     ucts online and sells not only to other distributors but also to ultimate
     consumers. Doc. 105 at 19–21, ¶ 19, 25–27; ¶ 23, 141–41. This product
     similarity weighs in favor of confusion. See Sally Beauty, 304 F.3d at
     974–75.

         So, too, with the question of mark similarity. While there is admit-
     tedly little visual similarity between the competing marks, compare Doc.
     96-5, with Docs. 96-6–96-9, the marks are similar in sound and mean-
     ing. They phonetically resemble each other, and the word “max” in
     conjunction with “E” or “Enzyme” connotes a similar meaning.

         As to EST’s intent, the parties have competing narratives of how,
     when, and under whose direction their products were formulated,
     named, and marketed. Doc. 105 at 23–25, ¶¶ 21–22; 72–73, ¶¶ 14–16.
     Royal-Grow, however, has identified evidence that would allow a rea-
     sonable jury to find that Royal-Grow adopted the Enzyme Max/E
     Max names first, that EST had full knowledge of Royal-Grow’s plan
     to market under those names, and that EST intentionally chose to use
     a similar mark regardless. See Beer Nuts, 805 F.2d at 927 (noting the
     mere adoption of a similar mark can give rise to an inference of intent,
     where the adopting party knows of the prior mark’s existence). Addi-
     tionally, Royal-Grow points to the alleged 2015 conversation in which
     Patel agreed EST would stop using its E-Max mark and 2017 conver-
     sation in which Royal-Grow informed Patel of its intent to apply for
     registration. Doc. 105 at 108–13, ¶¶ 67–68. A reasonable jury could
     infer intent after these conversations.

         The question of Royal-Grow’s mark strength must also be reserved
     for the jury. Royal-Grow’s marks are, at best, “suggestive” and, at




                                        11
Case 2:19-cv-02376-TC Document 113 Filed 03/16/21 Page 12 of 19




     worst, “descriptive.” Compare Doc. 102 at 70, with Doc. 96 at 22; see also
     Forney Indus., Inc. v. Daco of Mo., Inc., 835 F.3d 1238, 1245 (10th Cir.
     2016). A merely descriptive mark is still entitled to protection if it has
     attained “secondary meaning,” Two Pesos, 505 U.S. at 769, which occurs
     when a mark “come[s] to stand in the minds of the public as a name
     or identification for that product or firm.” Marker Int’l v. DeBruler, 844
     F.2d 763, 764 (10th Cir. 1988). Because Royal-Grow has identified ev-
     idence of advertising efforts, customer communications, and alleged
     imitation, the jury is entitled to decide the issue of mark strength based
     on the parties’ evidence. See Forney Indus., 835 F.3d 1238, 1253 (10th
     Cir. 2016); Marker Int’l, 844 F.2d at 764.

         Of course, not all of the factors favor confusion. With regard to
     customer care, Royal-Grow presents no evidence except a conclusory
     statement from its expert that customer care is irrelevant because con-
     fusion cannot be avoided in this case. Doc. 102 at 69. And with regard
     to evidence of actual confusion, Royal-Grow argues facts that could
     support an inference of actual confusion, but the evidence appears de
     minimis, at best. Specifically, two of Royal-Grow’s customers switched
     to EST’s product after previously buying Royal-Grow’s. But one of
     these customers switched after a two-year purchasing hiatus, and even
     Royal-Grow acknowledges this was due to customer dissatisfaction
     with Royal-Grow. See Doc. 102 at 65. The other switched within a two-
     month timeframe, which as Royal-Grow argues, could support an in-
     ference of confusion. Doc. 102 at 64–65. But only one instance is de
     minimis. See Hornady Mfg. Co., Inc. v. Doubletap, Inc., 746 F.3d 995, 1004–
     05 (10th Cir. 2014) (disregarding, as “de minimis,” evidence of approx-
     imately eight separate instances of customers contacting one party in
     regard to the other competing product).

         The evidence is far from one-sided and leads to no obvious answer.
     On balance, Royal-Grow has presented several genuine questions of
     fact that prevent summary judgment on the issue of E-Max’s likelihood
     to cause consumer confusion.

         (ii). But there is insufficient evidence to support a possibility—
     much less a likelihood—of confusion with respect to EST’s
     NanoZyme mark(s). EST’s NanoZyme products and Royal-Grow’s
     Enzyme Max product are similar in their uses, see Doc. 96 at 25, but
     diverge in their marketing channels. Doc. 105 at 30–32, ¶¶ 28–29
     (NanoZyme sold only to another distributor as a private label and not
     to end consumers). The marks—viewed generously in Royal-Grow’s
     favor—have arguable sight similarities, but only in that they both



                                         12
Case 2:19-cv-02376-TC Document 113 Filed 03/16/21 Page 13 of 19




     appear against green photographs of plant life. Compare Doc. 96-5, with
     Doc. 96-10. EST’s mark is distinct in font and layout, and the marks
     bear no similarity in sound or meaning.

         Their only, remote, relation is the “zyme” subpart. In Royal-
     Grow’s mark, that subpart forms a mere syllable of the word “en-
     zyme,” and in EST’s mark it is a standalone signifier. Cf. Sally Beauty,
     304 F.3d 964, 973 (stating trial court erred in cherry-picking the word
     “generic” from “Generic Value Products” to find, erroneously, that
     the mark sounded similar to “GENERIX”). Further, the word “en-
     zyme” in Royal-Grow’s mark is modified by “max”—which is short
     for “maximum” or “very big, enormous.” Max, adj., Oxford English
     Dictionary (3d ed., 2020 update). In contrast, EST’s mark places the
     word “zyme” in conjunction with the prefix “nano,” which technically
     means “one billionth” and colloquially denotes something “extremely
     small.” Nano-, Oxford English Dictionary (3d ed., 2020 update). The
     use of the color green on a label cannot override these stark differ-
     ences; the marks are not similar.

         Neither has Royal-Grow pointed to any evidence of intent, con-
     sumer care, or actual confusion with the NanoZyme mark. Instead, the
     alleged conversations with Patel and the customer switches all concern
     EST’s E-Max mark. Doc. 105 at 108–13, ¶¶ 67–68. While Royal-
     Grow’s mark strength remains in question, even a finding that its
     marks are “suggestive” would fail to support confusion where there is
     no evidence capable of satisfying the other factors. In fact, other than
     including the NanoZyme marks with the E-Max marks in its list of
     “infringing” names, Royal-Grow offers no argument, much less evi-
     dence, as to how the NanoZyme marks might generate confusion or
     otherwise violate Royal-Grow’s rights. See generally Doc. 102.

         The EST Defendants are entitled to judgment on Royal-Grow’s
     Lanham Act claims related to NanoZyme, as Royal-Grow cannot show
     any likelihood of consumer confusion.

         2. The EST Defendants also contend that they are entitled to judg-
     ment as a matter of law regarding Royal-Grow’s claims under Section
     43(a)(1)(A) and (a)(1)(B) of the Lanham Act. That request is granted in
     part and denied in part.

         Royal-Grow’s false association claims under Section 43(a)(1)(A)
     can be subdivided into two baskets. In one, Royal-Grow contends that
     EST used similar marks that are likely to cause confusion with Royal-




                                       13
Case 2:19-cv-02376-TC Document 113 Filed 03/16/21 Page 14 of 19




     Grow’s Enzyme Max and E Max marks.3 See Doc. 94 at ¶ 4.a.vi. In the
     other, Royal-Grow contends that the EST Defendants used Royal-
     Grow’s proprietary formula in EST’s products. See Doc. 94 at ¶ 4.a.vi.

          The claim in the first basket survives for many of the same reasons
     set forth in Part II.B.1.c., supra. The elements of this claim mirror those
     of the Section 32 infringement claim, and again, the question of cus-
     tomer confusion predominates. 1-800 Contacts, 722 F.3d at 1238. Due
     to these parallels, the allegations, arguments, and key question (i.e., like-
     lihood of confusion) are identical to the Section 32 claim addressed
     above. Thus, for the same reasons discussed in Part II.B.1.c., supra,
     there are sufficient genuine factual disputes relating to EST’s E-Max
     marks that this claim may proceed to trial.4

         The claim in the second basket, however, fails as a matter of law
     because product recipes or formulae—the manufactured goods them-
     selves—are not trademarks. 15 U.S.C. § 1127 (defining trademarks to
     include “any word, name, symbol, or device” used to “identify and dis-
     tinguish . . . goods”). As early as 1924, the Supreme Court observed
     that a party generally has “no exclusive right to the use of its formula”
     under trademark law. William R. Warner & Co. v. Eli Lilly & Co., 265
     U.S. 526, 531 (1924).

         Neither, on these facts, does Royal-Grow’s proprietary formula
     amount to protectable “trade dress.” Warner involved the owner of a
     brand name medicine seeking to protect its use of chocolate as an in-
     gredient. The Court observed that chocolate did not merely serve to
     create a “distinctive” product color but also improved the product’s
     taste and consistency, meaning that “it serve[d] a substantial and desir-
     able use, which prevents it from being a mere matter of dress.” Warner,
     265 U.S. at 531. Where an ingredient, or combination of ingredients,
     does “not merely serve the incidental use of identifying the


     3        The EST Defendants are entitled to summary judgment with respect
     to the Section 32 claim involving Royal-Grow’s E Max mark because Royal-
     Grow failed to establish it used the mark in commerce—a prerequisite of
     trademark registration. Part II.B.1.a., supra. This does not preclude a Section
     43 claim, however, because Section 43 of the Lanham Act protects unregis-
     tered and registered marks alike. Two Pesos, 505 U.S. at 767.
     4      And, for the same reasons explained in Part II.B.1.c., supra, Royal-
     Grow’s claim may not proceed as to the NanoZyme marks.




                                           14
Case 2:19-cv-02376-TC Document 113 Filed 03/16/21 Page 15 of 19




     respondent’s [product],” the Supreme Court held it is not protectable
     trade dress. Id.

         The Warner decision predates the Lanham Act, but its same rea-
     soning underlies the modern test for identifying trade dress. Cf. Inwood
     Labs., Inc. v. Ives Labs., Inc., 456 U.S. 844, 861 n.2 (1982) (White, J.,
     concurring) (“[T]he purpose of the Lanham Act was to codify and
     unify the common law . . . . There is no suggestion that Congress in-
     tended to depart from Warner . . . .”). Specifically, Section 43 protects,
     as trade dress, features that comprise a “product’s look or image”—
     even if those features are part of the product itself and not merely its
     packaging. Vornado Air Circulation Sys., Inc. v. Duracraft Corp., 58 F.3d
     1498, 1502 (10th Cir. 1995), cert denied, 516 U.S. 1067 (1996). Section
     43 does not, however, protect features that are merely “functional,”
     meaning features that competitors must incorporate to create an
     equally functional product. Id. at 1502–03. Stated differently, a product
     feature is not functional—and may be protectable trade dress—“if the
     feature enables the [competitor] simply to market his product more
     effectively.” Brunswick Corp. v. Spinit Reel Co., 832 F.2d 513, 519 (10th
     Cir. 1987).

         The chemical composition of Royal-Grow’s product is not subject
     to Lanham Act protection. Royal-Grow has not demonstrated that its
     formula is either a feature that only exists to enable unique marketing
     or a feature without which a competitor may make an equally func-
     tional product. As a result, Royal-Grow’s formula is not protectable
     trade dress. Brunswick Corp., 832 F.2d at 519; cf. Dastar Corp. v. Twentieth
     Century Fox Film Corp., 539 U.S. 23, 32–33 (2003). The EST Defendants
     are hereby granted judgment as to any claim for trade dress infringe-
     ment or Section 43 false association based on the use of Royal-Grow’s
     formula.

         3. Royal-Grow’s final Lanham Act claim proceeds under Section
     43(a)(1)(B), the false advertising subsection. Its sole theory is that the
     EST Defendants manufactured and provided Royal-Grow with prod-
     uct that did not comply with its label’s “Guaranteed Analysis” of in-
     gredients. See Doc. 94 at ¶ 4.a.vi. That claim fails because there is no
     evidence that EST engaged in any false advertising.

          To make out a viable Section 43 false advertising claim, Royal-
     Grow must have evidence that the EST Defendants made, in com-
     merce, a material misrepresentation in connection with the “commer-
     cial advertisement or promotion” of its product, such that consumers




                                         15
Case 2:19-cv-02376-TC Document 113 Filed 03/16/21 Page 16 of 19




     were likely to be confused and the plaintiff was actually injured. Sally
     Beauty, 304 F.3d at 980; Proctor & Gamble Co. v. Haugen, 222 F.3d 1262,
     1273–74 (10th Cir. 2000). Here, that fundamental element is missing:
     there is no evidence that the EST Defendants made any representa-
     tions in connection with the commercial advertising or promotion of
     the product it sold. But see Sally Beauty, 304 F.3d at 980 (requiring such
     evidence to support a claim). As the EST Defendants note, they did
     not make the representations in an act of competition or promotion.
     Instead, EST’s audience for the representations was not the purchasing
     public but Royal-Grow itself. See Doc. 105 at 122, ¶ 83; 147–48. And
     the EST Defendants made these representations pursuant to their
     agreement with Royal-Grow. Id. While EST may incur liability (e.g.,
     breach of contract) for failing to provide a conforming product, that
     liability does not arise under Section 43 of the Lanham Act because
     there is no evidence that EST made any commercial advertising or pro-
     motional speech with respect to its product. Sports Unltd., Inc. v. Lank-
     ford Enters., Inc., 275 F.3d 996, 1005 (10th Cir. 2002) (holding that for
     purposes of a Section 43 false advertising claim, there must be “some
     level of public dissemination of information”) (emphasis original).

          Royal-Grow has failed to identify any authority recognizing Sec-
     tion 43 false advertising liability in a situation like this one. The two
     cases it offers to support its claim are readily distinguishable. See Doc.
     104 at 75–79. In Adolph Coors Co. v. A. Genderson & Sons, Inc., beer
     manufacturer sued a “distributor” who was purchasing trademarked
     beer from end retailers and then reselling it in new sales territories
     without authorization and without observing quality standards. 486 F.
     Supp. 131, 133 (D. Colo. 1980). And in El Greco Leather Prods. Co., Inc.,
     v. Shoe World, Inc., the Second Circuit permitted a designer’s claim
     against a manufacturer who sold goods bearing the designer’s mark
     after the goods had been rejected as non-conforming. 806 F.2d 392,
     393–94 (2d Cir. 1986). In both cases, the defendant put non-conform-
     ing goods directly into the stream of commerce without the plaintiff’s
     permission. Moreover, neither case addressed the “commercial adver-
     tising or promotion” element of Section 43. Here, however, Royal-
     Grow has failed to identify evidence supporting the “commercial ad-
     vertisement or promotion” element. Instead, the crux of the claim is
     that EST had an obligation to manufacture certain goods for Royal-
     Grow and allegedly failed to manufacture them in conformance with
     parameters. If true, that error is a breach of contract, not a false adver-
     tisement.




                                         16
Case 2:19-cv-02376-TC Document 113 Filed 03/16/21 Page 17 of 19




                                        C

         Royal-Grow also asserts a civil conspiracy claim against EST and
     Patel. Doc. 94 at ¶ 4.a.vii. Royal-Grow’s theory is that EST conspired
     with Patel to violate Royal-Grow’s rights and to steal and misuse
     Royal-Grow’s proprietary information. Doc. 94 at ¶ 4.a.vii. As the EST
     Defendants argue, Doc. 96 at 31, this theory fails as a matter of law
     because a corporation and its officer generally cannot conspire.

          A civil conspiracy requires a minimum of two actors. Stoldt v. To-
     ronto, 678 P.2d 153, 156 (Kan. 1984). Because a corporation can only
     act by and through its officers and directors, Diederich v. Yarnevich, 196
     P.3d 411, 418 (Kan. Ct. App. 2008), a corporation and its officer can-
     not conspire when the officer is acting within his or her official capac-
     ity. May v. Santa Fe Trail Transp. Co., 370 P.2d 390, 395 (Kan. 1962).
     Thus, Patel and EST could not conspire together at any time Patel was
     acting in his official role. Id.

         Royal-Grow seeks to avoid this conclusion by citing Wegerer v. First
     Commodity Corp. of Boston, 744 F.2d 719 (10th Cir. 1984). See Doc. 102
     at 80. In that case, the Tenth Circuit affirmed a jury verdict for civil
     conspiracy against two corporate officers against whom there was a
     mountain of evidence to support that they had acted outside of their
     official capacities by engaging in fraudulent behavior of a type the cor-
     poration had expressly prohibited. See Wegerer, 744 F.2d at 725–27 (de-
     scribing the circumstances showing the officers acted beyond their
     scope).

         Wegerer is inapposite for several reasons. For one thing, there is no
     evidence to suggest that any of Patel’s statements exceeded his corpo-
     rate authority, much less that they contradicted express corporate di-
     rectives (as was the case in Wegerer). In fact, even assuming Patel’s state-
     ments could be considered tortious, that alone does not mean that he
     acted outside his scope. Cf. Anderson v. Heartland Oil & Gas, Inc., 819
     P.2d 1192, 1200 (Kan. 1991). In contrast, there was ample evidence in
     Wegerer to show the corporate officers acted beyond the scope of their
     authority and for their direct, and exclusive, personal benefit. See 744
     F.2d at 725–27.

         For another, Wegerer’s alternative holding, imposing liability on in-
     dividual officers based on alter ego notions, is also far afield of the
     facts here. The evidence in Wegerer demonstrated that the two officers
     (who were the sole shareholders and directors) used the corporation




                                         17
Case 2:19-cv-02376-TC Document 113 Filed 03/16/21 Page 18 of 19




     as an instrumentality to conduct their own personal business and visit
     fraud on the corporation’s clients. See 744 F.2d at 726–27. Here, there
     are no similar facts suggesting Patel committed such an egregious vio-
     lation, individually profited from EST’s dealings with Royal-Grow,
     misused EST, or misled Royal-Grow about EST’s interests. As a result,
     Wegerer does not support liability here. See, e.g., Diederich, 196 P.3d at
     420 (rejecting a similar argument invoking Wegerer because there were
     no facts suggesting the defendants acted outside the scope of their du-
     ties).

                                            D

         Finally, Royal-Grow seeks punitive damages against the EST De-
     fendants. Doc. 94 at ¶ 5. The parties do not attempt to parse which of
     Royal-Grow’s claims might (or might not) give rise to a request for
     punitive damages.5 Instead, the EST Defendants assume that a uni-
     form willful and wanton standard applies and cannot be met because
     Royal-Grow “has presented no evidence in this case that [the EST De-
     fendants] engaged in any willful, malicious, fraudulent, or wanton con-
     duct.” Doc. 96 at 33.




     5         For example, Kansas law precludes a claim for punitive damages on
     a breach of contract theory. See, e.g., Cornwell v. Jespersen, 708 P.2d 515, 523
     (Kan. 1985). At the same time, many common law tort claims can give rise
     to punitive damages. See generally, e.g., Lindsey v. Miami Cty. Nat’l Bank, 984
     P.2d 719 (Kan. 1999). And it appears to be unsettled whether Lanham Act
     claims might support a claim for punitive damages. Compare First Savings Bank,
     F.S.B. v. U.S. Bancorp., 117 F. Supp. 2d 1078, 1087–88 (D. Kan. 2000) (sug-
     gesting punitive damages may be available), with Taco Cabana Int’l, Inc. v. Two
     Pesos, Inc., 932 F.2d 1113, 1127 (5th Cir. 1991) (suggesting punitive damages
     not available), aff’d 505 U.S. 763 (1992) (punitive damages not discussed); see
     also Cooper Indus., Inc. v. Leatherman Tool Grp., Inc., 532 U.S. 424, 433–34 (2001)
     (reviewing allegedly excessive Lanham Act punitive award and observing, in
     dicta, broad state and legislative power to impose punitive damages); United
     Phosphorus, Ltd. v. Midland Fumigant, Inc., 205 F.3d 1219, 1228–1231 (10th Cir.
     2000) (upholding, as not unconstitutionally excessive, lower court’s imposi-
     tion of punitive damages on Lanham Act violation). Because this issue has
     not been raised or briefed, the Court assumes without deciding that punitive
     damages are available on Royal-Grow’s Lanham Act claims.




                                             18
Case 2:19-cv-02376-TC Document 113 Filed 03/16/21 Page 19 of 19




          There is a genuine dispute over materials facts concerning whether
     the EST Defendants engaged in willful, malicious, and/or wanton con-
     duct. At least under Kansas law, wantonness occurs when a party acts
     with a “realization of the imminence of danger and a reckless disregard
     and complete indifference and unconcern to the probable conse-
     quences . . . .” Soto v. City of Bonner Springs, 291 Kan. 73, 82, 238 P.3d
     278, 284 (2010) (quoting Saunders v. Shaver, 378 P.2d 70, 71 (1963)).
     Royal-Grow lists specific misrepresentations the EST Defendants al-
     legedly made and asserts that EST falsely promised to cease infringing
     activities several years before it was caught. Doc. 102 at 81–82. These
     disputed allegations, which are credited at this summary judgment
     stage, Adler, 144 F.13d at 670, suffice to create a triable issue as to
     whether the defendants acted willfully or wantonly. Except as to its
     contract claim, see Note 6 supra, Royal-Grow is entitled to pursue pu-
     nitive damages at trial.

                                       III

         For the reasons set forth above, the EST Defendants’ Motion for
     Partial Summary Judgment, Doc. 95, is GRANTED in part and DE-
     NIED in part.



         It is so ordered.



     Date: March 16, 2021                     _s/ Toby Crouse
                                              Toby Crouse
                                              United States District Judge




                                        19
